Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 has been amended to recite “positioning a liquid level sensor in the subterranean cavern, wherein the liquid level sensor is configured to detect oil-water interfaces and oil-gas interfaces; based on detecting at least one of an oil-water interface and an oil-gas interface, determining a center of the oil column; and positioning the pump at the center of the oil column”. Kuhn (U.S. 2017/0342812A1) teach a separation vessel comprising liquid level sensors (30, 31, 40, 41, 50) for measuring upper level of liquids such as oil/water interface and oil/gas interface. The liquid level sensors control release of fluid through water outlets (32, 42). However, Kuhn fail to teach determining a center of the oil column based on detecting at least one of an oil-water interface and an oil-gas interface. 
	Claim 11 has been amended to recite “wherein the acidizing tool comprises: one or more projections extending radially from a hub coupled to an end of a downhole conveyance; and an opening through each of the one or more projections, wherein the operations further comprise controlling the acidizing tool to rotate between a first position and a second position to form the upper portion of the subterranean cavern, wherein the one or more projections are positioned substantially perpendicular to a longitudinal axis of the downhole conveyance in the first position and the one or more projections are positioned substantially parallel to the longitudinal axis of the downhole . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Y.A/
07/15/2021




/Nicole Coy/Primary Examiner, Art Unit 3672